 



Exhibit 10.1

Summary of 2005 Named Executive Officer Salaries

     On February 10, 2005, the Compensation Committee of the Board of Directors
approved the annual base salaries (effective as of January 1, 2005) of the
Company’s executive officers after reviewing their performance and competitive
market compensation data. The following table sets forth the 2005 base salaries
of the five executive officers with the highest 2005 base salaries.

                  Name and Position   Year     Salary  
Ronald L. Hoffman*
President and Chief Executive Officer
    2005     $ 1,000,000  
 
               
John E. Pomeroy
Vice President of Dover Corporation;
Director and President of Dover Technologies, Inc.
    2005     $ 685,000  
 
               
David J. Ropp
Vice President of Dover Corporation;
Director and President of Dover Resources, Inc.
    2005     $ 660,000  
 
               
Timothy J. Sandker
Vice President of Dover Corporation;
Director and President of Dover Industries, Inc.
    2005     $ 635,000  
 
               
Ralph S. Coppola
Vice President of Dover Corporation;
Director and President of Dover Systems, Inc.
    2005     $ 550,000  



--------------------------------------------------------------------------------

*   Mr. Hoffman became Chief Executive Officer effective January 1, 2005. CEO
compensation is determined by the Compensation Committee together with the other
independent directors.

26 of 29